Title: Benjamin Morgan to Thomas Jefferson, 10 August 1812
From: Morgan, Benjamin
To: Jefferson, Thomas


          Dear Sir New Orleans Aug. 10. 1812
           Your favor of the 20th April reached me on the 24th May, and Lieut. Robert Peyton arriving in town a few days afterwards, I deemed it unnecessary to hand over the papers in the case of the Peytons Estate to Mr Robertson to bring Suit—The accounts are at last Settled and approved by Court, and go to you Enclosed leaving a Balance in favor of the Estate of Dollars 998 988–³⁄₁₀₀.–—for which you have herewith Smiths & Morrisons Bill on Brown & Hollins of Baltimore in your favor at 60 d/s —The Charges on this Estate admitted by the Court exceed anything I have ever Seen or heard of and are in my Opinion so extravagant that I decline charging a Commission for the recovery and remitting—I thank you for your Pamphlet respecting the Batture all honest disinterested Men applaud its merits— Livingston however Still perseveres in his Suit against the Marshall for damages for being dispossessed—
          I am with great respect and Esteem your most Ob. Hb. SertBenja Morgan
        